NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                    Submitted May 2, 2012
                                     Decided May 3, 2012

                                             Before

                              KENNETH F. RIPPLE, Circuit Judge

                              ANN CLAIRE WILLIAMS, Circuit Judge

                              DIANE S. SYKES, Circuit Judge

No. 11‐3867

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff‐Appellee,                           Court for the Southern District of Indiana,
                                                   Indianapolis Division.
       v.
                                                   No. 1:11CR00044‐001
JERRY L. CRAWFORD,
      Defendant‐Appellant.                         Sarah Evans Barker,
                                                   Judge.



                                           O R D E R

       Jerry Crawford already had multiple felony convictions for burglary before he
pleaded guilty in 2011 to possessing a firearm in violation of 18 U.S.C. § 922(g)(1). At least
three of those convictions were for burglarizing buildings and thus triggered a 15‐year
statutory minimum under the Armed Career Criminal Act, 18 U.S.C. § 924(e). See Taylor v.
United States, 495 U.S. 575, 599 (1990); United States v. Mathews, 453 F.3d 830, 833 n.7 (7th Cir.
2006). The district court imposed that minimum term of imprisonment. Crawford filed a
notice of appeal, but his appointed attorney has moved to withdraw on the ground that all
potential appellate claims are frivolous. See Anders v. California, 386 U.S. 738 (1967).
Crawford has not responded to his lawyer’s submission. See CIR. R. 51(b). We limit our
review to the potential issue identified in counsel’s facially adequate brief. See United States
No. 11‐3867                                                                               Page 2

v. Aslan, 644 F.3d 526, 531 (7th Cir. 2011). Crawford does not want his guilty plea set aside,
so counsel properly forgoes discussing the voluntariness of the plea or the district court’s
compliance with Federal Rule of Criminal Procedure 11. See United States v. Knox, 287 F.3d
667, 671 (7th Cir. 2002). 

        Crawford’s counsel identifies only one potential issue: whether Crawford’s prison
sentence is unreasonably high. We agree with counsel that such a challenge would be
frivolous. Crawford stipulated to his 3 prior burglary convictions, and so imprisonment for
no less than 15 years was required. See 18 U.S.C. § 924(e), (e)(2)(B)(ii) (defining burglary as a
violent felony). Crawford’s sentence is the lowest the judge could have imposed and
therefore not unreasonably high. See United States v. Cannon, 429 F.3d 1158, 1160–61 (7th Cir.
2005); United States v. Lee, 399 F.3d 864, 866 (7th Cir. 2005).

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.